Daniels, J.
By the order of which the defendant complains $250 have been allowed by way of counsel fee, and $175 per month to the plaintiff for her support and maintenance during the pendency of the action. The order was made under the authority of section 1769 of the Code of Civil Procedure, empowering the court, in its discretion, during the pendency of the action, to ' make an order or orders for the payment by the husband of the sum or sums of money necessary to enable the wife to carry on or defend the action, or to provide suitably for the education and maintenance of the children of the marriage, and for the support of the wife, having regard to the circumstances of the respective parties. By the petition and affidavits used upon the motion the probability is evinced that the disagreement and separation of these parties was not wholly owing to the misconduct of the defendant. That the plaintiff may have a legal right of action for a separation from the defendant cannot be certainly determined; neither is it necessary that it should be, upon the papers and proofs which have been produced; but that she has to a certain extent contributed to the state of things existing between herself and her husband resulting in their separation is reasonably free from doubt. And under such a state of facts it is not the practice of the court to make in favor of the wife such an allowance, by way of temporary alimony, as will ■operate as an inducement to delay a speedy trial and disposition of the action upon the evidence which the parties may be there able to produce. The income of the defendant is stated by himself to amount to about or near the sum of $5,000 a.year, and against that his testimony is that he had overdrawn *301the amount to meet demands occasioned by the habits of the plaintiff to the extent of about $2,500, and he was indebted to various persons in about $2,000. This is probably a fair disclosure of the financial situation of the defendant; and to require him under these circumstances to advance the monthly payments of $175, as that lias been required by the order, is more than equitably could have been exacted, especially as the plaintiff herself is in a measure to blame for her separation from the defendant. What this provision of the Code requires is the necessary allowance to provide suitably for the support of the wife, having regard to the circumstances of the parties. She has only herself to provide for, and, having been secured the residence occupied by her by the act of the defendant, to secure the end mentioned in this section of the Code, and considering the circumstances of the husband, the payment by him to his wife during the pendency of the action of the sum of $100 a month would seem tobe not only sufficient, but a just allowance. That will provide her with a suitable maintenance and support according to the circumstances of herself and her husband, and it is all that he should be required to advance during the pendency of this litigation. If the plaintiff shall be able to authenticate her right to a larger provision, that will be secured by a speedy trial of the action. And it is much better, and more just, that it shall be obtained in that manner, than that the court should undertake to make an allowance in her favor which might operate as a motive to delay the trial of the suit. The order should be modified by reducing the monthly payment to the sum of $100, and affirmed as so modified, without costs of the appeal.
Brady, J., concurs.